 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11                            UNITED STATES DISTRICT COURT
12                      WESTERN DISTRICT OF WASHINGTON AT SEATTLE
13
14
15   NATIONAL UNION FIRE INSURANCE                        NO. 2:19-cv-00896 RSL
16   COMPANY OF PITTSBURGH, PA.,
17                                                        JOINT NOTICE OF SETTLEMENT AND
18                       Plaintiff,                       STIPULATION AND ORDER RE
19                                                        DISMISSAL OF CLAIMS
20           v.
21
22   EXPEDIA, INC.,
23
24                       Defendant.
25
26
27
28          The parties to this action, acting through counsel and pursuant to Federal Rule of Civil
29
30   Procedure 41(a)(1)(A)(ii), hereby notify the court that they have reached a settlement in this
31
32   matter. They stipulate that all claims between them in this matter may be dismissed with
33
34   prejudice, with each party to bear its own attorney’s fees and costs.
35
36
37
38
39
40
41
42
43
44
45


     JOINT NOTICE OF SETTLEMENT AND STIPULATION                      GORDON       600 University Street
     AND ORDER RE DISMISSAL OF CLAIMS- 1                              TILDEN      Suite 2915
     No. 2:19-cv-00896                                               THOMAS       Seattle, WA 98101
                                                                     CORDELL      206.467.6477
 1         DATED this 18th day of May, 2021.
 2
 3                                       GORDON TILDEN THOMAS & CORDELL LLP
 4
 5
 6                                       By     s/Susannah C. Carr
 7                                             Franklin D. Cordell, WSBA #26392
 8                                             Susannah C. Carr, WSBA #38475
 9                                             Miles C. Bludorn, WSBA #54238
10                                             600 University Street, Suite 2915
11                                             Seattle, Washington 98101
12                                             206.467.6477
13                                             fcordell@gordontilden.com
14                                             scarr@gordontilden.com
15                                             mbludorn@gordontilden.com;
16
17                                             Attorneys for Defendant Expedia, Inc.
18
19                                             JENSEN MORSE BAKER PLLC
20
21
22                                             By s/ Gabriel Baker
23                                              Gabriel Baker, WSBA No. 28473
24                                              Benjamin J. Roesch, WSBA No. 39960
25                                              1809 Seventh Avenue, Suite 410
26                                              Seattle, WA 98101
27                                              206.682.1846
28                                              gabe.baker@jmblawyers.com
29                                              Benjamin.roesch@jmblawyers.com
30
31                                             Attorneys for Plaintiff National Union
32                                             Fire Insurance Company of Pittsburgh, Pa.
33
34
35
36
37
38
39
40
41
42
43
44
45


     JOINT NOTICE OF SETTLEMENT AND STIPULATION               GORDON       600 University Street
     AND ORDER RE DISMISSAL OF CLAIMS- 2                       TILDEN      Suite 2915
     No. 2:19-cv-00896                                        THOMAS       Seattle, WA 98101
                                                              CORDELL      206.467.6477
 1                                               ORDER
 2
 3          Pursuant to the Joint Notice of Settlement and Stipulation signed by all counsel of record,
 4
 5   IT IS HEREBY ORDERED that all claims asserted by the parties against each other in this
 6
 7   matter are DISMISSED WITH PREJUDICE and each party shall bear its own fees and costs.
 8
 9
10
11          Dated this 19th day of May, 2021.
12
13
14
15                                                The Honorable Robert S. Lasnik
16                                                United States District Court
17
18
19
20
21
22
23
24
25
26
27
28
29
30
31
32
33
34
35
36
37
38
39
40
41
42
43
44
45


     JOINT NOTICE OF SETTLEMENT AND STIPULATION                     GORDON      600 University Street
     AND ORDER RE DISMISSAL OF CLAIMS- 3                             TILDEN     Suite 2915
     No. 2:19-cv-00896                                              THOMAS      Seattle, WA 98101
                                                                    CORDELL     206.467.6477
